Case 0:19-cv-60341-MGC Document 5 Entered on FLSD Docket 02/26/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               CASE NO.: 0:19-cv-60341-MGC


  OJ COMMERCE LLC; and
  NAOMI HOME, INC.,

              Plaintiffs,

  v.

  KIDKRAFT, LP; and
  MID-OCEAN PARTNERS, LP

        Defendants.
  _______________________________________/

                                   NOTICE OF APPEARANCE

          PLEASE TAKE NOTICE that ALEXANDRA M. MORA, of the law firm of AKERMAN

 LLP, hereby gives notice to the Court and counsel of record of her appearance as counsel on behalf

 of Defendants, KidKraft, LP and Mid-Ocean Partners, LP and requests that copies of all pleadings,

 orders and filings relative to this lawsuit be served on her at the address set forth below..

 Dated: February 26, 2019                       Respectfully submitted,

                                                AKERMAN LLP
                                                Three Brickell City Centre
                                                98 Southeast Seventh Street, Suite 1100
                                                Miami, FL 33131
                                                Telephone: (305) 374-5600

                                               /s/ Alexandra M. Mora
                                               Lawrence D. Silverman, Esq.
                                               Florida Bar No. 7160
                                               Alexandra M. Mora, Esq.
                                               Florida Bar No. 52368
                                               E-mail: lawrence.silverman@akerman.com
                                               E-mail: alexandra.mora@akerman.com

                                                -and-




 48077069;1
Case 0:19-cv-60341-MGC Document 5 Entered on FLSD Docket 02/26/2019 Page 2 of 2




                                    GIBSON, DUNN & CRUTCHER LLP
                                    1050 Connecticut Avenue, N.W.
                                    Washington, DC 20036-5306
                                    Telephone: (202) 955-8226
                                    Facsimile: (202) 530-9536

                                    Richard G. Parker, Esq. (pro hac vice forthcoming)
                                    E-mail: rparker@gibsondunn.com
                                    Joshua Lipton, Esq. (pro hac vice forthcoming)
                                    E-mail: jlipton@gibsondunn.com

                                    Attorneys for Defendants, KidKraft, LP and Mid-
                                    Ocean Partners, LP




 48077069;1
